Citation Nr: 0911340	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-02 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1966 to October 1969.  He served in Vietnam and 
was wounded in action in December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma which, in part, denied the Veteran's 
claim of entitlement to service connection for fibromyalgia.  

The Veteran testified before the undersigned Veterans Law 
Judge at a personal hearing, held by means of video 
teleconferencing, in July 2004.  A transcript of the hearing 
is associated with the Veteran's VA claims folder.

In April 2006, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2008).  In August 2006, the Board 
received the requested VHA opinion.  

This matter was previously before the Board in March 2005 and 
November 2006, when the case was remanded for additional 
development.  The case has been returned to the Board.


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's currently diagnosed fibromyalgia is etiologically 
related to his military service.


CONCLUSION OF LAW

Fibromyalgia was incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for fibromyalgia.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in March 2005 and November 2006.  In essence, the 
Board instructed the agency of original jurisdiction (AOJ) to 
obtain a VA examination [March 2005] and pertinent VA 
outpatient records [November 2006].  The AOJ was then to 
readjudicate the claim.  

The Veteran was afforded a VA examination in May 2005 in 
conformity with the March 2005 remand instructions, and the 
requested outpatient records were associated with the claims 
folder in July 2007.  Thereafter the AMC readjudicated the 
claim in the December 2008 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  
Any potential error on the part of VA in complying with the 
March 2005 and November 2006 remand instructions has 
essentially been rendered moot by the Board's grant of the 
claim.  Cf. 38 C.F.R. § 20.1102 (2008).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Multiple VCAA notice letters were sent to the Veteran 
regarding his service connection claim in August 2001, 
December 2003, April 2005 and January 2007.  These letters 
appear to be adequate.  The Board need not, however, discuss 
in detail the sufficiency of the VCAA notice letters in light 
of the fact that the Board is granting the claim.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in the above-referenced January 2007 
letter.  As discussed in detail below, the Board is granting 
the Veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
Veteran will be afforded any additional appropriate notice 
needed under Dingess.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. See 38 U.S.C. § 354 (1982) 38 C.F.R. § 
3.304(d) (1983).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310 (2008); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he currently has fibromyalgia as a 
result of combat service as well as his service-connected 
post traumatic stress disorder (PTSD).  
See the July 2004 hearing transcript, page3.  

With respect to Hickson/Wallin element (1), the August 2006 
VHA examiner indicated that the Veteran did not currently 
evidence fibromyalgia.  However, there are six other VA and 
private medical opinions indicating a current diagnosis of 
fibromyalgia, most recently in a March 2007 statement from 
R.J.W, D.O.  The competent medical evidence is, at the very 
least, in equipoise on this point.  Applying the benefit of 
the doubt rule, the Board finds that the Veteran does have 
fibromyalgia in satisfaction of Hickson/Wallin element (1), 
evidence of a current disability.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, as discussed elsewhere in this decision 
the Veteran was wounded in action in December 1968.  The 
combat presumption therefore applies.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  Element (2) is therefore 
satisfied.  Wallin element (2) is also met, as the Veteran is 
service connected for PTSD and for numerous gunshot wound 
residuals.

With respect to Hickson/Wallin element (3), medical nexus, 
the question presented in this case, i.e. the relationship, 
if any, between the Veteran's disability and his military 
service and service-connected PTSD, is essentially medical in 
nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Of record is an opinion by G.L.B., M.D., dated in September 
2001 which states the Veteran's fibromyalgia is "very likely 
related to his service in the military.  The fibromyalgia is 
a result of his post traumatic stress disorder related to his 
service in Vietnam as well as his chronic insomnia, which is 
probably also related to the PTSD."  A July 2004 statement 
of D.P, M.D., relates the Veteran's fibromyalgia to a sleep 
disturbance caused by "many factors," mainly "PTSD and 
physical pain from the multiple old war injuries with 
shrapnel remaining in his body."  A July 1992 VA outpatient 
record similarly links the Veteran's fibromyalgia to PTSD and 
"physical pain from old war injuries."  Accordingly, 
Hickson/Wallin element (3), and thus all elements, has been 
met.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for fibromyalgia is 
warranted.  The benefit sought on appeal is granted.


ORDER

Service connection for fibromyalgia is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


